Case 7:16-cv-07713-PED Document 53
                                52 Filed 02/12/21
                                         02/09/21 Page 1 of 3
Case 7:16-cv-07713-PED Document 53
                                52 Filed 02/12/21
                                         02/09/21 Page 2 of 3
Case 7:16-cv-07713-PED Document 53
                                52 Filed 02/12/21
                                         02/09/21 Page 3 of 3




                               XXX    Paul E. Davison, USMJ

                                2/12/21
